DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent Application 16/430,812 filed 6/4/2019.


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball et al. (US20130097537A1) hereinafter Kimball.

Regarding claim 1: Kimball teaches a system for generating a computer network for accessing and transmitting data from multiple users (abstract: A user interface including one or more references to content is customized), the system comprising:
a) a computer having at least one processor and configured by code (Fig 7) executing therein to generate an adaptive user interface generator, wherein the adaptive user interface generator is configured to generate at least one adaptable user interface component (¶0048 Referring to FIG. 7, a computer platform 160 suitable for executing instructions for producing a bank of controls based on an identified access level 176);
b) the adaptable user interface component comprising a plurality of access levels configured to allow the user to access different levels of functionality governing the operation of the user interface component (¶0009 see The user profile information may include age or a level of maturity. The level of maturity may include a child maturity level, a young teen maturity level, a mature teen maturity level, and an adult maturity level. The level of maturity may be selected based upon configuration data associated with an identifier of the user);
c) setting the access levels of the user interface components according to user feedback (¶0012 see The user interface may be automatically configured, and may be configured in response to a user action ¶0039 see the adult then can select a grouping (e.g., 18+ 120 a, mature teen 120 b, young teen 120 c, or kids 120 d) from a list of available groupings to associate the selected grouping with the user identifier);
d) monitoring use of the user interface components by a specific user (¶0056 see regulating the references to content based on user profile information, age-appropriate control is maintained over the content viewed by the user. Generally, control is maintained through a master user, such as a parent or other adult, who is able to supply user profile information for the user in order to appropriately tailor the links to content offered to the user in a “Favorite Places” menu control.); and
e) changing the access level of the user interface in response to user feedback (¶0039 see the adult then can select a grouping (e.g., 18+ 120 a, mature teen 120 b, young teen 120 c, or kids 120 d) from a list of available groupings to associate the selected grouping with the user identifier. Different groupings also grant different levels of access to the Internet (e.g., browsing, newsgroups, FTP (file transfer protocol) downloads), e-mail, chat sessions, and other network services (e.g., account management)).

Regarding claim 2: Kimball teaches the system of claim 1, wherein the changing of the access level includes altering the visual display of a user interface component (¶0011 see Access to content may be enabled by blocking access to other than the pre-designated references. Enabling access to content may include customizing a set of user interface controls displayed to the user. Enabling access to content may also include customizing a pointer associated with a user interface control).

Regarding claim 3: Kimball teaches the system of claim 2, wherein altering the visual display of a user interface component includes replacing a textual identifier with an icon (¶0042 see  Additionally, the kids toolbar 124 does not include the “Channels” menu control 118 i included in the adult toolbar 118. The kids toolbar 124 instead includes a “Kids Only” button 124 i that presents a “Kids Only” window 126 when activated. Providing access to the “Kids Only” window 126 as a prominent button 124 i in the kids toolbar 124, instead of being buried in a list of choices provided by a pull-down menu control 118 i, increases the likelihood a young child will navigate to the window 126. Thus, a menu choice available to an adult may be converted into a control button for a child's easy access.). 

Regarding claim 4: Kimball teaches the system of claim 1, wherein regenerating all of the user interface components in response to user feed back (¶0039 see adult then can select a grouping (e.g., 18+ 120 a, mature teen 120 b, young teen 120 c, or kids 120 d) from a list of available groupings to associate the selected grouping with the user identifier. Different groupings also grant different levels of access to the Internet (e.g., browsing, newsgroups, FTP (file transfer protocol) downloads), e-mail, chat sessions, and other network services (e.g., account management). Network service software on a client or a host can use a selected grouping (e.g., as defined by a master user) to provide a toolbar tailored to services available to the users of the selected grouping. Selecting a grouping from a list of available groupings enables an adult to quickly set up accounts for different youngsters that both provide appropriate limitations on access and provide a customized user interface [here it is understood if the master user changes the grouping of a user a new interface is generated based on the customized selection of the master user – user feedback being interpreted as an input of the master user]).


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Chari et al. (US20140196103A1) hereinafter Chari.

Regarding claim 5: Kimball teaches the system of claim 1, and further teaches a monitoring however does not explicitly teach evaluating the use of the user interface components with a machine learning algorithm and generating a threshold action for changing the access level of one or more user interface components
Chari however in the same field of computer networking teaches evaluating the use of the user interface components with a machine learning algorithm and generating a threshold action for changing the access level of one or more user interface components (¶0102 see the computer generates an initial state of a role-based access control policy using a machine learning application that determines a set of users, a set of permissions, and user-permission assignments based on the retrieved access control policy (step 704). Further, the computer applies an optimization function to the initial state of the role-based access control policy to decrease a level of complexity of the initial state of the role-based access control policy and decrease a risk of misuse of the user-permission assignments within the initial state of the role-based access control policy..¶0103 see ,the computer makes a determination as to whether the level of complexity of the initial state of the role-based access control policy is greater than a predefined complexity threshold (step 708). If the computer determines that the level of complexity of the initial state of the role-based access control policy is greater than the predefined complexity threshold, yes output of step 708, then the computer makes a determination as to whether a number of iterations exceeded a predefined iteration threshold number (step 710). If the computer determines that the number of iterations has not exceeded the predefined iteration threshold number, no output of step 710, then the process returns to step 706 where the computer applies the optimization function to the policy once again)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the roles and access levels of Kimball and the teachings of Chari for utilizing a machine learning algorithm to manage access levels to combine the teachings such that Kimball can utilize the teachings of Chari to assist in managing access levels of the users. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will generate role-based access control policies that minimize a risk profile of resulting risk-averse roles and 


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449